 1
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT

 2                                                            EASTERN DISTRICT OF WASHINGTON



                                                                Jul 08, 2021
 3                                                                 SEAN F. MCAVOY, CLERK



 4

 5                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,                    NO: 2:20-CR-96-RMP-2

 8                              Plaintiff,
            v.                                     ORDER GRANTING MOTION TO
 9                                                 AUTHORIZE PROBATION OFFICE
                                                   TO REMOVE ANKLE-MONITOR
10    BRANDY ELICE LORENTZEN (2),                  AND MOTION TO EXPEDITE THE
                                                   SAME
11                              Defendant.

12

13         BEFORE THE COURT is Defendant’s Unopposed Motion to Authorize

14   Probation Office to Remove Ankle-Monitor, ECF No. 142, and Motion to Expedite

15   hearing on the same, ECF No. 143. The Court has reviewed the motions, the record,

16   and is fully informed.

17         On June 4, 2021, Defendant was sentenced to 30 months imprisonment. ECF

18   No. 138. Defendant has been designated to report to Danbury, Connecticut and

19   travel plans are in place. ECF No. 142 at 1. Defendant moves to modify her

20   conditions of release to allow for the removal of her ankle-monitor so that she does

21   not incur additional charges for the device. Id.

     ORDER GRANTING MOTION TO AUTHORIZE PROBATION OFFICE TO
     REMOVE ANKLE-MONITOR AND MOTION TO EXPEDITE THE SAME ~ 1
 1         Assistant United States Attorney David Herzog does not oppose the request,

 2   and Probation Officer Eric Carlson takes no position on the request. Id. at 2.

 3         Absent an objection from the Government and given Defendant’s imminent

 4   term of incarceration, the Court finds good cause to modify Defendant’s conditions

 5   of release and authorize the removal of Defendant’s ankle-monitor.

 6         Accordingly, IT IS HEREBY ORDERED:

 7         1.     Defendant’s Unopposed Motion to Authorize Probation Office to

 8   Remove Ankle-Monitor, ECF No. 142, and Motion to Expedite the same, ECF No.

 9   143, are GRANTED.

10         2.     Defendant’s conditions of release, ECF No. 40, are hereby modified to

11   no longer include Electronic Monitoring or GPS Monitoring. The United States

12   Probation Office is authorized to remove Defendant’s ankle-monitor.

13         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

14   this order and provide copies to counsel and the U.S. Probation Office.

15         DATED July 8, 2021.

16                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
17                                              United States District Judge

18

19

20

21

     ORDER GRANTING MOTION TO AUTHORIZE PROBATION OFFICE TO
     REMOVE ANKLE-MONITOR AND MOTION TO EXPEDITE THE SAME ~ 2
